MEMORANDUM **
Roman Yuryevich Antonov, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), we deny the petition for review.
The IJ provided specific and cogent reasons for finding Antonov not credible. Chebchoub v. INS, 257 F.3d 1038, 1045 (9th Cir.2001). Accordingly, Antonov has failed to show eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Antonov’s CAT claim fads because it is based on the same evidence that the IJ concluded was incredible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.